Citation Nr: 0311581	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral vascular 
occlusive disease of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1945 to March 
1947 and from October 1950 to August 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified before an RO Hearing 
Officer in March 2001 and before the undersigned sitting in 
Washington, D.C. in June 2002; transcripts of these hearings 
are associated with the claims file.  In August 2002 the 
Board issued a decision relevant to rating matters in 
appellate status.  


REMAND

The Board recently undertook additional development of the 
issue remaining on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The Board notified the 
veteran by letter that arrangements had been made to obtain a 
clarifying VA examination opinion relevant to his bilateral 
lower extremity disability.  A VA medical examination report 
was thereafter associated with the claims file, as was 
treatise information.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

The United States Court of Appeals for the Federal Circuit 
has held that the provisions of 38 C.F.R. § 19.9(a)(2) (2002) 
are invalid because, in combination with 38 C.F.R. § 20.1304 
(2002), they allow the Board to consider evidence developed 
by the Board without having to remand the case to the agency 
of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Thus, the Board does not have the authority to decide the 
veteran's claim on the basis of the newly developed evidence 
until such evidence has been considered by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should undertake any development 
it determines is required to comply 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §3.159. 3.326 (2002).  
The RO should then readjudicate the issue 
on appeal based on the evidence received 
since its last decision on this issue.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
unless he is otherwise notified.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


